In an action to recover for injuries to person and property arising out of a collision between two automobiles, judgment in favor of plaintiffs reversed on the law and a new trial granted, costs to appellants to abide the event. In view of the conflicting claims as to how the collision occurred, it was error to exclude testimony, offered by defendants, as to the nature and extent of the damage to plaintiff Harry Helder’s automobile. Davis, Adel and Close, JJ., concur; Hagarty and Johnston, JJ., dissent and vote to affirm.